Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

2.	Reissue application 17/086,288 was filed 10/30/2020 as a reissue of US Patent 10,185,712 B2.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
3.	The reissue application is timely filed based within two years from the grant of the original patent (US 10,185,712 B2, issue date 01/22/2019).

The assignee is Seal Software Limited.

4.	Claims 1-20 are pending.  Claims 19-20 are newly presented claims.  Claims 1, 7, and 13 have been amended.



Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,185,712 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration

35 U.S.C. 251
6.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth below. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion below.  The error statement references limitations that fall within the realm of recapture, as such the error statement stating that removal of previously surrendered subject matter during the prosecution of the original application is improper and the declaration is further considered defective for this reason as outlined below.
7.	Claims 19-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claim 19 in this reissue at least by deleting/omitting the patent claim language requiring, “parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set”.
(Step 2: MPEP 1412.02(B))  The record of the prior 15/723,023 application prosecution indicates that in an interview conducted on 04/04/2018, the Examiner references paragraph [0051] of the original specification as containing subject matter which could overcome the prior art.  In the response filed on 04/10/2018, Applicant added new claims 19-20 indicating that the claims were allowable over the prior art because they now recited subject matter disclosed in paragraph [0051] of the specification.  Claims 19-20 recited the features of generating a mirror document based upon the plurality of documents by automatically replacing one or more portions of the plurality of documents having allowable variations with corresponding variables; and parse the mirror document to generate a third set of clauses corresponding to a standard exact feature data set, and wherein the second set of clauses corresponds to a mirror feature data set and obtain a difference between the mirror feature data set and the standard exact feature data set, the difference corresponding to non-standard clauses of the plurality of documents.  
The prosecution history further indicates that in an Examiner’s Interview held on 09/04/2018 and a subsequent Notice of Allowance on 09/12/2018, Applicant authorized the Examiner to amend the independent claims to include several features including, “parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set”.  The Examiner additionally stated “The prior art does not teach a method, system, and computer readable medium for determination of standard exact clauses and non-standard clauses from a plurality of documents, as claimed by independent claims 1, 7, and 13, especially the feature of using a primary policy to provide a first feature data set, a secondary policy to provide a second feature data set, and obtaining a difference between the mirror feature data set and the standard exact feature data set, wherein the difference corresponding to non-standard clauses of the plurality of documents.”
Thus, the limitations omitted in the reissue claim(s) were added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. The applicant made an argument on the record that the limitation was added to obviate the rejection and further, the nature of the addition via authorization of an Examiner’s amendment to the claim can show that the limitation was added in direct reply to the rejection.  This too will establish the omitted limitation as relating to subject matter previously surrendered. See MPEP 1412.02.  The nature of adding limitations to obviate the rejection may be made via Examiner’s amendment. Applicant is bound only by applicant’s revision of the application claims (including Examiner’s amendments authorized by applicant).  See MPEP 1412.02.
Therefore, in the instant case the claimed limitations of ““parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set” are surrendered subject matter and the broadening of the reissue claims, as noted above, are in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 19-20 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 13:
“document parsing module configured to receive a clause example”
“a policy definition module configured to:  generate a primary policy…generate a secondary policy…”
“an analysis engine configured to analyze, using the semantic language evaluator…generate a mirror document…parse the mirror document…analyze, using the semantic language evaluator, the plurality of documents…obtain a difference…update, automatically, a database…”
In claims 14:
“the document parsing module further configured to: receive one or more features…generate…a plurality of feature replaced clauses…”
In claim 15:
“the document parsing module further configured to: identify a portion of the clause example…and replace the available variation…”
In claim 16:  
“the analysis engine is further configured to:  parse the plurality of documents…”
In claim 17:  
“the document parsing module is further configured to: replace one or more clauses…wherein the policy definition module is configured to generate the first policy…”
In claim 18:
“the analysis engine is further configured to:  obtain a difference…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-12 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 7, and 19 recite determining a presence of a type of clause within a plurality of documents, receiving a clause example, generating a primary policy based on a clause example for use in a semantic language evaluator, analyzing the plurality of documents…generating a mirror document…parsing the mirror document to generate a second set of clauses…generating a secondary policy based upon the primary policy and clause example…analyzing using the semantic language evaluator, the plurality of documents…and obtaining a difference between the mirror feature data set and standard exact feature data set.” 
	These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting either a “processor” or a “database”, nothing in the claim element precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of a processor and/or automatically updating a database to identify the standard and non-standard clauses of the plurality of documents is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component and/or are directed to a generic computer performing extrasolution activity (i.e. storing) which are well-understood, routine, and conventional activities previously known to the industry.  Thus, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and/or updating a database amount to no more than mere instructions to apply the exception using a generic computer component and/or are directed to a generic computer performing extrasolution activity (i.e. storing) which are well-understood, routine, and conventional activities previously known to the industry.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.  
Dependent claims 2-6, 8-12, and 20 further recite steps performable by a human which are not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion

.12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992